Citation Nr: 0933117	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-35 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from January 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
diagnosis of bilateral hearing loss.

2.  The medical evidence of record does not show a current 
diagnosis of tinnitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2008).

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Prior to the initial adjudication of the instant case, the 
RO's August 2005 letter advised the appellant of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

With respect to the Dingess requirements, the appellant was 
not provided with timely notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the appellant's claims for service 
connection.  Any questions as to the appropriate disability 
ratings or effective dates to be assigned are moot.  Further, 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
service treatment records and the Veteran has not identified 
any pertinent outstanding post service VA or private 
treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
is necessary prior to final adjudication of a claim.  In 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the appellant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the appellant's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i).  The Court in McClendon observed 
that the third prong, which requires that the evidence of 
record "indicates" that the claimed disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.  As there exists no 
evidence of record substantiating incurrence of these 
conditions during active service nor competent evidence of 
current disabilities, the Boards finds that no medical 
examination is required as to these issues.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
see Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error 
can be predicated on insufficiency of notice since its 
purpose had been served.").

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Moreover, in the case 
of sensorineural hearing loss, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Historically, the appellant served on active duty service 
from January 1966 to July 1968.  According to his DD 214, the 
appellant's military specialty was Cook.  During the pendency 
of this appeal, the appellant has submitted statements and 
service records demonstrating that he operated a crane during 
his active duty service.

Upon his enlistment into active duty service in January 1966, 
the appellant underwent audiological testing, which revealed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
0 (10)
- (-)
5 (10)
LEFT
5 (20)
0 (10)
5 (15)
- (-)
0 (5)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.).

No contemporaneous speech recognition testing was performed 
at this time.  The resulting report did not indicate that the 
appellant complained of or was treated for tinnitus.

During the appellant's July 1968 separation examination, no 
puretone threshold testing was accomplished.  However, the 
appellant did not complain of nor was he treated for 
bilateral hearing loss or tinnitus.  On a whispered voice 
test, the appellant scored 15 out of 15, bilaterally.

In November 1972, the appellant underwent an examination as 
part of his re-enlistment into the Reserves.  On his report 
of medical history, the appellant indicated that he did not 
have, nor did he ever have hearing loss or other ear trouble.  
No puretone threshold or speech recognition testing was 
accomplished on this occasion, but a whispered voice test 
echoed the July 1968 results.

Post-service records failed to document any complaints or 
diagnoses of bilateral hearing loss or tinnitus for more than 
37 years after his discharge from active duty service.  This 
period without complaints or treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claims herein.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the appellant failed to 
provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Although tinnitus is capable of lay 
observation, the Board finds that this extended period 
without complaint or treatment for tinnitus, as well as the 
absence of any tinnitus complaints in his service treatment 
records must also be considered.  Id., see also Charles v. 
Principi, 16 Vet. App. 360, 374-75 (2002). 

The appellant has asserted that, as a result of his active 
service, he incurred bilateral hearing loss and tinnitus.  In 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters.  
Specifically, the Federal Circuit commented that such 
instances include establishing a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition; (2) the layperson is reporting a contemporaneous 
medical diagnosis; or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are 
not conditions capable of lay diagnosis).  

While the Veteran is competent to report what he perceives 
through his senses, such as difficulty hearing and ringing in 
his ears, he is not competent to attribute his observations 
to a particular disability.  To the extent that the appellant 
asserts that he has bilateral hearing loss and tinnitus and 
that these disorders are related to his active duty service, 
the Board finds that as a layman, his statements are not 
competent evidence on the etiology of a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The evidence of 
record does not demonstrate that the appellant possess the 
ability, knowledge, or experience to provide competent 
etiological opinions.  Jandreau, 492 F.3d at 1377; Espiritu, 
2 Vet. App. at 494.   Consequently, lay assertions of medical 
etiology cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).   Moreover, although the appellant contends 
that he currently has bilateral hearing loss and tinnitus, 
the evidence of record does not include a contemporaneous 
medical diagnosis.  Jandreau, 492 F.3d at 1377.  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Absent medical evidence reflecting the current 
presence of the claimed disabilities, a basis upon which to 
establish service connection for bilateral hearing loss and 
tinnitus has not been presented and the appeal must be 
denied.

While the Veteran has reported that his hearing has "never 
been the same" since service and that he has "always had 
ringing in [his] ears," the Board finds that these 
assertions are not credible in light of the lack of 
complaints of hearing loss or tinnitus at service discharge 
and the lack of any post service complaints of these 
conditions for decades following service.  Furthermore, the 
Veteran has not submitted any evidence of post service 
treatment or diagnoses of these disabilities.  In the absence 
of competent medical evidence of current disabilities and 
evidence that these disabilities are related to the 
appellant's military service or were caused or aggravated by 
a service-connected disability, the preponderance of the 
evidence is against his claims for service connection.  As 
such, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


